Citation Nr: 1230364	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  11-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Regional Office (RO) in Fargo, North Dakota. The RO granted the Veteran's claim for service connection, and assigned a 30 percent disability rating. He timely appealed the assigned disability rating. The RO subsequently issued an August 2011 statement of the case that granted an increased (50 percent) disability rating, but as the Veteran has not indicated that rating satisfies his claim, the issue remains on appeal.

A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to TDIU has been added to the appeal and is reflected on the title page because TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001). The Veteran submitted an October 2010 statement that he "quit half of [his] jobs (including the most recent)" because of his PTSD. Because evidence of the Veteran's unemployability has been associated with the claims file while the Veteran's claim was under appeal, a claim of entitlement to TDIU is part of his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran was last afforded a VA examination for his service-connected PTSD in August 2010. Two (2) years have passed since that examination.  Since the last VA examination, the Veteran has reported an increase in psychiatric symptomatology.  The Veteran's August 2010 VA examination report notes that the "[Veteran] does admit to no current suicidal ideation or intent." The Veteran subsequently stated "[a]t least weekly I think about suicide" in September 2011. Further, in November 2011, a private physician found that the Veteran reported "that he continues to have suicidal thoughts at least on a weekly basis." A new VA examination is warranted to determine the current severity of the Veteran's PTSD. 38 C.F.R. § 3.327(a).

Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.  The claims file reflects that the Veteran was receiving ongoing VA treatment for PTSD at the time the last VA treatment record within the claims file was generated (on August 3, 2010). While this case is in remand status, the RO/AMC should seek to obtain any pertinent subsequently generated records of VA treatment and associate them with the claims file as well as ask the Veteran if he has received any pertinent private treatment. 

As the Veteran has also alleged that he had to retire early due to stress, the RO/AMC must also inquire about any relevant employment records. Spurgeon v. Brown, 10 Vet.App. 194, 197-98 (1997).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any pertinent records of VA medical treatment generated after August 3, 2010, and associate them with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records not currently on file. Seek to obtain copies of any pertinent records and associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Send the Veteran a copy of, and request that the Veteran complete and sign, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for his last employer. Notify the Veteran that employment records showing that his PTSD interfered with his work are relevant to his claim and that he is ultimately responsible for providing such records to VA.

4. Subsequent to the above development, schedule the Veteran for a VA psychiatric examination at an appropriate location to determine the current severity of his service-connected PTSD. The following considerations will govern the examination:

a.	The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b.	After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner must provide current findings as to the severity of the Veteran's PTSD and discuss any changes in severity since the August 2010 VA examination. Although the examiner has an independent responsibility to review pertinent evidence in the claims file, his or her attention is called to the evidence identified below:

i. Veteran's September 2011 statement;

ii. November 2011 private treatment records; and 

iii. Any treatment records added to the claims file as a result of this remand.

c.	The examiner must clearly outline the rationale for any opinion rendered and discuss the medical principles involved. If the requested medical opinions cannot be given, the examiner must state the reason why.

5.	After completing the requested actions above, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial rating in excess of 50 percent for PTSD, to include consideration of any staged ratings if appropriate. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and afforded an appropriate period of time to respond. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


